DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the plurality of first guide pieces and second guide pieces" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The examiner is taking claim 14 to be dependent upon claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US PG Pub. No. 2014/0373794) in view of Pacholski (US PG Pub. No. 2012/0080172).
Regarding claim 1:
	Choi discloses a smoke tube boiler comprising: a mix chamber (151) which includes a mixing space in which combustion gas and air are mixed, a mix chamber body having a flat shape (where the trapezoidal shape in figure 1 is more flat than round), and a flat plate-shaped burner (burner plate below 151 with flames coming out) disposed in a horizontal direction above a combustion chamber (111); and a heat exchanger (130 with 110 and associated parts) which includes an outer shell (outer wall of 110) forming an outer wall of a water tank (120) into and from which a heat medium is introduced and discharged and which accommodates the heat medium (112a and 112b are on the outer shell, see figure 1), a plurality of tubes that are configured to allow combustion gas generated in the combustion chamber to flow therein and cause a heat exchange to occur between the combustion gas and the heat medium flowing outside the tubes (see figure 1), turbulators (130a) coupled to an inner side of the tube (see figure 4) and configured to induce occurrence of a turbulent flow in the flow of the combustion gas.
	Choi fails to disclose the tubes are formed in a flat shape and multi-stage barriers disposed between the outer shell and the tube and configured to induce a heat medium flow direction to be alternately changed between a radially inward direction and a radially outward direction.
	Pacholski teaches a boiler similar to Choi including tubes (1) formed in a flat shape and multi-stage barriers (5-7) disposed between the outer shell and the tube and configured to induce a heat medium flow direction to be alternately changed between a radially inward direction and a radially outward direction (see figures 1-2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Choi with the teachings of Pacholski to include flat shaped tubes since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include barriers in order to improve heat exchange.

Regarding claim 2:
	Choi modified above discloses an upper tube plate (121 including walls of 111) having an end plate structure that is configured to form the combustion chamber and coupled to an inner side of the outer shell (at the top of outer shell of 110 and 111) so that a heat medium flow path is formed between the upper tube plate and the outer shell (see figure 1); and a lower tube plate (122) having an end plate structure that is configured to support a lower end portion of the tube and form a bottom surface of the water tank (see figure 1).

Regarding claim 3:
	Choi modified above discloses wherein a space between a lower surface of the mix chamber body and an upper surface of the flat plate-shaped burner is formed in a flat disc shape (see figure 1).

Regarding claim 4:
	Choi modified above discloses a round portion (see top bend of 111 where it is slightly rounded, although it looks angled), configured to provide support against a water pressure of the heat medium stored in the water tank is formed at an upper portion of the upper tube plate.

Regarding claim 5:
	Choi modified above discloses wherein a height between a lower surface of the flat plate-shaped burner that is inserted into the upper tube plate and a bottom surface of the upper tube plate is set so that an end of a flame generated in the flat plate-shaped burner is spaced a predetermined distance apart from the bottom surface of the upper tube plate (see figure 1 where the burner plate is placed into the upper tube plate and the flame is generated a predetermined space away from the bottom).

Regarding claim 6:
	Choi modified above discloses wherein the lower tube plate includes a horizontal portion configured to support a lower end portion of the tube and form a bottom surface of the water tank (horizontal portion of 122, not including the small vertical portion abutting the outer shell), a vertical portion (small vertical section abutting the outer shell) coupled to an outer side surface of a lower end portion of the outer shell, and a round portion (see figure 1 where the connection is slightly rounded) configured to connect an outer side end of the horizontal portion and a lower end portion of the vertical portion and formed in a shape convexly bent outward so as to distribute a water pressure of the heat medium (see figure 1).

Regarding claim 7:
	Choi modified above discloses a condensate tray (at least bottom section of 140) provided at a lower side of the lower tube plate and configured to collect condensate generated at the lower tube plate (inherent or see at least 13 and 14 of Pacholski);
	Choi modified above fails to disclose a leakage preventing member interposed between an edge portion of the lower tube plate and an edge portion of the condensate tray and configured to prevent leakage of the condensate.  However the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place a gasket or seal of some sort along the edge of the lower tube plate in order to prevent leakage as is known in the art.
	
	

Regarding claim 8:
	Choi modified above discloses the leakage preventing member is provided in a form surrounding the round portion and the vertical portion of the lower tube plate; and sideward movement of the condensate formed on the horizontal portion of the lower tube plate is blocked by the leakage preventing member and the condensate drops downward (see claim 7 addressed above where the gasket would go around the lower tube plate).

Regarding claim 9:
	Choi modified above discloses the turbulators include: an upper turbulator (upper portion of 130a) coupled to an upper inner side of the tube in the vicinity of the combustion chamber so as to come in surface contact with the tube so that thermal conductivity is increased and configured to induce occurrence of a turbulent flow in the flow of the combustion gas (see figure 2 and 4); and a lower turbulator (lower portion of 130a) coupled to the inner side of the tube below the upper turbulator and configured to induce occurrence of a turbulent flow in the flow of the combustion gas (see figures 3 and 4).

Regarding claim 10:
	Choi modified above discloses wherein the upper turbulator includes a first portion (innermost/longest tine of 130a) including a first tube contact surface which is formed in a shape corresponding to one side portion of the tube and comes in surface contact with an inner side surface of the one side portion of the tube (tine protruding from one side of tube 130) and a second portion including a second tube contact surface which is formed in a shape corresponding to the other side portion of the tube and comes in surface contact with an inner side surface of the other side portion of the tube (tine protruding from the second side of 130).

Regarding claim 15:
	Choi modified above discloses, wherein the turbulators include support parts (tines on either side of the turbulator) which are vertically spaced apart and protrude forward and rearward so as to come in contact with both side surfaces of the tube (see figure 4).

Regarding claim 16:
	Choi modified above discloses a pressure support part (where some of the tines 130a can be considered part of the turbulator and some can be considered pressure support parts) formed at an inner side of the tube and configured to provide support against an external pressure that acts on both opposite side surfaces of the tube.

Regarding claim 17:
	Choi modified above discloses the plurality of tubes are installed in the vertical direction so that the combustion gas generated in the combustion chamber flows downward and are spaced apart in a circumferential direction and disposed radially (See figure 1).

Regarding claim 18:
	Choi modified above discloses the multi-stage barriers include an upper barrier (5 of Pacholski as modified above), a middle barrier (6 of Pacholski as modified above), and a lower barrier (7 of Pacholski as modified above ) which are in the shape of a plate; and an opening is formed in central portions of the upper barrier and the lower barrier in order to allow flow of the heat medium (see figure 2 of Pacholski as modified above), and a tube insertion hole is formed in the middle barrier while a clearance is formed between the tube insertion hole and an outer side surface of the tube so that the heat medium flows through the tube insertion hole (see figure 1 of Pacholski as modified above).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Pacholski as applied to claim 1 above, and further in view of Hughes (US Patent No. 4,577,681).
Regarding claim 12:
	Choi modified above discloses all of the above except the turbulator includes a flat surface portion disposed in a longitudinal direction of the tube so as to divide an inner space of the tube into two sides and a plurality of first guide pieces and second guide pieces formed at both side surfaces of the flat surface portion so as to be spaced apart in the longitudinal direction and alternately protrude obliquely.
	Hughes teaches a boiler similar to Choi including a turbulator (21) includes a flat surface portion (see figure 4 where the vertical flat portion of the turbulator lies) disposed in a longitudinal direction of the tube so as to divide an inner space of the tube into two sides (see figure 4) and a plurality of first guide pieces (24) and second guide pieces (25) formed at both side surfaces of the flat surface portion so as to be spaced apart in the longitudinal direction and alternately protrude obliquely (see figure 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Choi with the teachings of Hughes to include the turbulator of Hughes since both are art equivalents well known throughout the art to be interchangeable.

Regarding claim 13:
	Choi modified above discloses the first guide piece is disposed at one side surface of the flat surface portion so as to be inclined toward one side; the second guide piece is disposed at the other side surface of the flat surface portion so as to be inclined toward the other side (see figure 2 of Hughes as modified above); and a heat medium introduced into the first guide piece and a heat medium introduced into the second guide piece is sequentially passed over to the second guide piece and the first guide piece, which are disposed to be adjacent at the opposite side surfaces of the flat surface portion, so as to alternately flow in both side spaces of the flat surface portion (see figures 2-4 of Hughes as modified above where such a flow would likely occur).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Pacholski and Hughes as applied to claim 12 above, and further in view of Zhang et al (US PG Pub. No. 2016/0201944).
Regarding claim 14:
	Choi modified above discloses the turbulators include an upper turbulator (upper portion of 21 of Hughes as modified above) disposed at a combustion gas inlet side and a lower turbulator (lower portion of 21 of Hughes as modified above) disposed at a combustion gas outlet side.
	Choi modified above fails to disclose an interval at which the plurality of first guide pieces and second guide pieces formed in the lower turbulator are vertically spaced apart is smaller than an interval at which the plurality of first guide pieces and second guide pieces formed in the upper turbulator are vertically spaced apart
	Zhang teaches a turbulator similar to Choi modified above including an interval at which the plurality of first guide pieces and second guide pieces formed in the lower turbulator are vertically spaced apart is smaller than an interval at which the plurality of first guide pieces and second guide pieces formed in the upper turbulator are vertically spaced apart (see figure 2 where there is a larger cutout in the tab leading to a larger vertical space between each guide piece).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Choi with the teachings of Zhang to include the spacing in order to increase the amount of time the flue gases remain in the flue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung et al (US Patent No. 7,275,393) - similar turbulator.
Ely (US Patent No. 4,336,838) - similar turbulator
Hendrickson (US Patent No. 3,942,765) - similar turbulator
Lynn (US Patent No. 2,852,042) - similar turbulator


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762